DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
This is the first action on the merits for application 17453616 filed on 11/04/2021.  Claims 1-20 are pending.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-3, 6, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US20140004987A)
Sato discloses: 
Claim 1: An electric drive axle system (Fig.1), comprising:
	an electric motor-generator (MG) rotationally coupled to a gear train, the gear train comprising:
	a first shaft (18) parallel to a rotor shaft (34) of the electric motor-generator and rotationally coupled (via 20) to an axle differential (22);
	a first clutch assembly (C1) configured to rotationally couple and decouple a first gear set (40,42) from the first shaft (18); and
	a friction clutch (C2) configured to rotationally couple and decouple a second gear set (44,46) from the first shaft, the second gear set having a different gear ratio than the first gear set (see ¶[0032]:  ɣb (=rotating speed of the second input gear 44/rotating speed of the second output gear 46), which is lower than the above-indicated ɣa).
	Claim 2: The electric drive axle system of claim 1, wherein the electric motor-generator (MG) and the gear train (as defined in claim 1) are included in an electric beam axle (e.g. transaxle assembly).
	Claim 3: The electric drive axle system of claim 2, further comprising an energy storage device (30) spaced away from the electric beam axle (as shown in Fig.1).
Claim 6: The electric drive axle system of claim 1, wherein the friction clutch is a wet friction clutch (see ¶[0034]).
Claim 11: The electric drive axle system of claim 1, wherein the axle differential is positioned on a lateral side of the electric motor-generator (as shown in Fig.1, differential is disposed on lateral side of the motor MG)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US20140004987A) in view of Harada  (US 2019/0301576). 
Claim  4: Sato does not disclose wherein the first clutch assembly includes a one- way clutch.
Harada teaches similar transmission device (Fig.1, 1) as Sato having a first clutch assembly (300, 400) includes a clutch (300) and one-way clutch (400). 
It would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to have Conlon’s teaching of adding one-way clutch as taught Harada in the transmission of Sato for the benefit of preventing back drive the motor, in specifically by adding one-way clutch 400 in Sato the one-way clutch would transmit power from motor shaft 34 to shaft 18 if the rotational speed of 34 is greater or equal to the rotational speed of  18. On the other hand, if the rotational speed of 34 is less than rotational speed 18 then one-way clutch would idles and does not transmit the power.

Claim 5:  Harada and Sato as modified device disclose the electric drive axle system of claim 4, wherein the first clutch assembly includes a locking clutch (Sato discloses C1 is friction clutch, thus when friction clutch is engaged the clutch is locked in place).
Claim(s) 7,9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US20140004987A) in view of BAILLIE  (WO2019161395A1)
Claim 7: Sato does not disclose comprising a planetary gear assembly rotationally coupled to the first shaft  and the axle differential. 
BAILLIE teaches a planetary gear assembly (90) rotationally coupled to a first shaft (46) and an axle differential (42).
It would have been obvious to one skilled in the art at the time the claimed invention was filed to replace gearset of Sato with planetary gear set as taught by Baillie for the benefit of producing higher speed reduction and torque. 
Note: Sato discloses gearset (20,48) instead of planetary gear set as claimed rotationally coupled to first shaft (18) and axle differential (22). Therefore, the resultant modification would provide for Sato’s first shaft (18) drivingly connected to the taught planetary gear set, wherein the planetary gear set provides transmits torque to the differential.
Claim 9:  Baillie and Sato as modified device disclose the electric drive axle system of claim 7, wherein a sun gear (96; Baillie) of the planetary gear assembly is rotationally coupled to the first shaft (18; Sato).  (Note:  The taught sun gear of Baillie receives input torque and the carrier transmits output torque to the differential.  The combination of Sato and Baillie provides for the sun gear receiving input torque from Sato’s first shaft and outputting torque from the carrier to the differential, as suggested by the combination above.)
Claim 10: Baillie and Sato as modified device disclose the electric drive axle system of claim 7, wherein a carrier (cage of planetary gears 94; Baillie) of the planetary gear assembly is rotationally coupled to axle differential (42; Baillie, 22 Sato). (Note:  The taught sun gear of Baillie receives input torque and the carrier transmits output torque to the differential.  The combination of Sato and Baillie provides for the sun gear receiving input torque from Sato’s first shaft and outputting torque from the carrier to the differential, as suggested by the combination above.)

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US20140004987A) and BAILLIE  (WO2019161395A1) in view of Smetana (US 20140235394)
Claim 8: Sato and Baillie as modified device disclose the electric drive axle system of claim 7, wherein the planetary gear assembly includes a ring gear (92) fixedly coupled to a housing (see ¶[0077]: The planetary ring gear 92 is arranged about the first axis of rotation 30 and is rotatably fixed in position)
Baillie and Sato do not disclose ring gear is fixedly coupled to a housing of the electric motor-generator.
Smetana teaches a similar drive axle unit (Fig.1, 1) as Ballie having a planetary gear set (7) includes ring gear (7d) is fixedly coupled to a housing (8) of an electric motor (2) (see ¶0034])
It would have been obvious to one skilled in the art at the time the invention was filed to incorporate Smetana’s teaching such that ring gear is fixedly coupled to a housing of the electric motor-generator in the drive axle system of Ballie and Horiguchi. Since Sato in view of Baillie teach the ring gear is fixed in position and as long as it’s fixed to some sort of stationary structure, the ring gear performs equally well or as intended function. Therefore, it would have been obvious to fix the ring gear to a housing of the electric motor as taught by Smetana to perform the expected result of fixing the ring gear and act as a static reaction member for the pinion gears.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US20140004987A) in view of Zentmyer (US 6269712)
Claim 14: Sato discloses a differential (22); however, Sato does not explicitly disclose the differential is a locking differential.
Zentmyer teaches a locking differential (Fig.1, 10) and that replaces the standard differential (see col.2 lines 60-65).
It would have been obvious to one skilled in the art at the time the invention was filed to have Zentmyer’s teaching of modifying the differential of Zentmyer with locking differential for the benefit of improving traction (see col.2 lines 60-65). 
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659